DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (4,245,273) in view of Li et al. (7,176,565) and Tsai et al. (2009/0026608).
Regarding claims 1, 6 and 7, Feinberg et al. teach in figure 2 and related text an apparatus comprising:
 conductive materials (un-numbered) located in different levels of the apparatus; 
dielectric materials (un-numbered) located in different levels of the apparatus, one of the conductive materials being between two of the dielectric materials, and one of the dielectric materials being between two of the conductive materials; 

a second conductive contact 72 having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the second conductive contact being electrically separated from the conductive materials; 
a third conductive contact (un-numbered) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the third conductive contact being electrically separated from the conductive materials; 
a conductive region (68, 22 OR the horizontal conductive region which is located directly above numeral 66 and directly contacting pin 66 and vertical contact 70) located on a level different from the levels of the conductive materials and different from the levels of the dielectric materials, the conductive region extending in a direction from the first conductive contact to the second conductive contact and from the second conductive contact to the third conductive contact and electrically coupled to the first, second, and third conductive contacts (power lines); and
an additional conductive contact (any of the short vertical contacts which contacts at least a couple of the conductive materials) contacting a group of conductive materials of the conductive materials, wherein the additional conductive contact is electrically separated from the first, second, and third conductive contacts (chosen as such).

Li et al. teach in figure 11 and related text that conductive region 224 directly contacting the first, second, and third conductive contacts (the three vertical conductive contacts).
Feinberg et al. and Li et al. are analogous art because they are directed to multilevel interconnect structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Feinberg et al. because they are from the same field of endeavor.
Tsai et al. teach in paragraph [0006] forming signal pins over a semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to directly connect the conductive region to the first, second, and third conductive contacts, as taught by Li et al., and to form the device over a semiconductor substrate, as taught by Tsai et al., in Feinberg et al.’s structure in order to reduce the contact resistance of the device, in order to simplify the processing steps of making the device by improving the layout design of the device and in order to use the device in practical application which requires external connections to the device.
Regarding claim 3, the combined device includes additional conductive contact is a first additional conductive contact, the apparatus further comprising a fourth conductive contact (any of the longer vertical contacts contacting one of the terminals) having a length extending through the conductive materials and the dielectric materials in a 
a second additional conductive contact (another one of the short vertical contacts which contacts at least a couple of the conductive materials) contacting multiple conductive materials among the conductive materials, and
an additional conductive region (still another one of the short vertical contacts which contacts at least a couple of the conductive materials) directly contacting to the first additional conductive contact and the second additional conductive contact, the additional conductive region extending in a direction perpendicular to a direction from the first conductive contact to the second conductive contact.
Regarding claim 4, the combined device includes the conductive region 74 (see figure 4 of Feinberg et al.) is a first conductive region located in a first level of the apparatus; and 
a second conductive region (any intermediate conductive region which is located on top part of Feinberg et al.’s structure and which is electrically coupled to the first, second, and third conductive contacts), located in a second level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located between the first and second levels (since the first level is located at the bottom part of Feinberg et al.’s structure and the second level is located in the top part of Feinberg et al.’s structure).



Regarding claim 7, Feinberg et al. further teach in figure 2 and related text a second conductive region (any conductive region which contacts the second conductive contact) located in the first level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located over a substrate 10 (see figure 1) of the apparatus, and the conductive materials and the dielectric materials are between the first level and the substrate (since any intermediate conductive region can be located at the first level and electrically coupled to the first, second, and third conductive contacts).

Regarding claims 8-10, the combined device includes the additional conductive contact contacts a group of the dielectric materials, and
wherein the group of the conductive materials includes all (of the selected ones) of the conductive materials, and
wherein the group of the conductive materials includes fewer than all of the conductive materials. 


2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (4,245,273), Li et al. (7,176,565) and Tsai et al. (2009/0026608), as applied to claim 1 above, and further in view of Farooq et al. (6,430,030).Regarding claim 2, Feinberg et al., Li et al. and Tsai et al. teach substantially the entire claimed structure, as applied to claim 1, except the first conductive contact being part of a first node of a capacitor, and the second conductive contact being part of a second node of the capacitor.
Farooq et al. teach in figure 3B and related text using a capacitor wherein the first conductive contact is part of a first node of a capacitor and the second conductive contact is part of a second node of the capacitor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the first conductive contact being part of a first node of a capacitor, and the second conductive contact being part of a second node of the capacitor, in prior art’s device in order to provide electrical connections to the capacitor when using the device in application which requires capacitor contact. 

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (7,176,565).
Regarding claims 1, 2, 6 and 7, Li et al. teach in figure 11 and related text an apparatus comprising: 
conductive materials 221-224 located in different levels of the apparatus; 
dielectric materials (in-between conductive materials 221-224) located in different levels of the apparatus, one of the conductive materials being between two of the 
 a first conductive contact 243 (connected to the “–“ plane and disconnected from the + plane) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the first conductive contact being electrically separated from the conductive materials 221, 222;
	a second conductive contact (the conductive contact located to the right of vias 243 and connected to the  “–“ plane) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the second conductive contact being electrically separated from the conductive materials 221, 222; 
	a third conductive contact (another conductive contact located to the left of vias 243 and connected to the  “–“ plane) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the third conductive contact being electrically separated from the conductive materials 221, 222; 
	a conductive region 215 located on a level different from the levels of the conductive materials and different from the levels of the dielectric materials, the conductive region extending in a direction from the first conductive contact to the second conductive contact and from the second conductive contact to the third conductive contact and electrically coupled to directly contacting (at the “–“ plane) the first, second, and third conductive contacts; and 

Li et al. do not explicitly state that the conductive region 215 directly contacting the first, second, and third conductive contacts (at the “–“ plane) and the additional conductive contact 251 contacting a group of conductive materials (at the “+” plane) of the conductive materials, and do not teach forming the device over a semiconductor substrate.
Li et al. teach in figure 13 and related text forming the device over substrate 437, wherein substrate 437 is pcb.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to directly connect the first conductive region 215 to the first, second, and third conductive contacts (at the “–“ plane) and to have the additional conductive contact 251 contacting a group of conductive materials (at the “+” plane) of the conductive materials, and to form substrate 437 of being pcb, in Li et al.’s structure in order to operate the device in its intended use by providing the capacitors with two terminals of opposite conductivity, and in order to use the device in practical application which requires external connections to the pcb board.
It is noted that it is well-known in the art that a pcb substrate comprises semiconductor material such that, in the modified device, the device is formed over a semiconductor substrate.


Regarding claim 3, the combined device includes additional conductive contact is a first additional conductive contact, the apparatus further comprising a fourth conductive contact (any of the longer vertical contacts contacting one of the terminals) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the fourth conductive contact being electrically separated from the conductive materials; and 
a second additional conductive contact contacting multiple conductive materials among the conductive materials, and
an additional conductive region directly contacting to the first additional conductive contact and the second additional conductive contact, the additional conductive region extending in a direction perpendicular to a direction from the first conductive contact to the second conductive contact.
Regarding claim 4, the combined device includes the conductive region 215 (see Li et al.) is a first conductive region located in a first level of the apparatus; and 
a second conductive region 219 located in a second level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located between the first and second levels.



Regarding claim 7, Li et al. teach in figure 11 and related text a second conductive region 219 located in the first level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located over a substrate (inherently therein) of the apparatus, and the conductive materials and the dielectric materials are between the first level and the substrate, and the conductive region 215 directly contacting to the first, second, and third conductive contacts.

Regarding claims 8-10, the combined device includes the additional conductive contact contacts a group of the dielectric materials, and
wherein the group of the conductive materials includes all (of the selected ones) of the conductive materials, and
wherein the group of the conductive materials includes fewer than all of the conductive materials. 

s 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (7,176,565) in view of Farooq et al. (6,430,030).
Regarding claim 15, Li et al. teach in figure 11 and related text an apparatus comprising:
conductive materials 221-224 located in different levels of the apparatus; 
dielectric materials (located in-between conductive materials 221-224) located in different levels of the apparatus, one of the conductive materials being between two of the dielectric materials, and one of the dielectric materials being between two of the conductive materials; 
first conductive contacts (243 and the conductive contact located to its right side connected to the “–“ plane and disconnected from the + plane) each of the first conductive contacts having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, each of the first conductive contacts being separated from the conductive materials 221, 222 by an additional dielectric material (said “additional dielectric material” is not necessarily different from said dielectric materials) different from the dielectric materials (since the term “different” means “separate”, and the additional dielectric material is separated from at least some of the dielectric materials); 
second conductive contacts (the conductive contact located behind vias 243 and connected to the “+” plane), each of the second conductive contacts having a length extending through the conductive materials and the dielectric materials in the direction perpendicular to the levels of the apparatus, each of the second conductive contacts 
a first conductive region 216 directly contacting the first conductive contacts (at the “–“ plane) at an end of each of the first conductive contacts; and 
wherein the first conductive region 216 is located on a level of the apparatus that is over (at least part thereof, see element 215) the conductive materials 221, 222 and over the dielectric materials (located in-between conductive materials 221-224);
a second conductive region 219 directly contacting the second conductive contacts at an end of each of the second conductive contacts.

Li et al. do not state using an additional dielectric material, and do not explicitly state that the first conductive region 216 directly contacting the first conductive contacts (at the “–“ plane) at an end of each of the first conductive contacts and the second conductive region 219 directly contacting the second conductive contacts (at the “+” plane) at an end of each of the second conductive contacts.
Farooq et al. teach in figure 3B and related text that each of the first conductive contacts being separated from the conductive materials by an additional dielectric material 70.
Li et al. and Farooq et al. are analogous art because they are directed to multilevel interconnect structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an additional dielectric material, as taught by 
Regarding claim 16, Li et al. teach in figure 11 and related text first additional conductive contacts, each of the first additional conductive contacts having a length extending through the conductive materials and the dielectric materials in the direction perpendicular to the levels of the apparatus, each of the first additional conductive contacts being separated from the conductive materials by a second additional dielectric material (said “second additional dielectric material” is not necessarily different from said dielectric materials), the first additional conductive contacts being electrically coupled to the first conductive contacts; and a first additional conductive region (any conductive region which contacts the first additional conductive contacts) contacting the first additional conductive contacts and the first conductive region.
Regarding claim 17, Li et al. teach in figure 11 and related text first holes (inherently therein) extending through the conductive materials and the dielectric materials, wherein each of the first conductive contacts includes a portion inside a hole among the first holes; and 

Regarding claim 18, Li et al. teach in figure 11 and related text that the conductive materials are metal.
Regarding claim 19, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductive contacts in prior art’s device of polysilicon in order to adjust the conductivity of the device by using conventional conductive material.
Regarding claim 20, Li et al. and Farooq et al. teach substantially the entire claimed structure, as applied to the claims above, including having the first and second conductive regions being located in a same level of the apparatus.
 
Regarding claim 21, Li et al. and Farooq et al. teach substantially the entire claimed structure, as applied to the claims above, including the first and second conductive regions can be located in different levels of the apparatus.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (7,176,565) in view of Lee et al. (7,630,208).

multiple tiers of conductive material 221-224 located one over another above a substrate; 
multiple tiers of dielectric material (in-between conductive materials 221-224) interleaved with the multiple tiers of conductive material; and
a capacitor including,
a first conductive pillar structure (the pillars connected to terminals 212) forming a first node, the first conductive pillar structure extending vertically through the multiple 221-224 tiers of conductive material, the first conductive pillar structure including multiple pillars (the pillars connected to terminals 212) extending vertically through the multiple tiers 221-224 of conductive material, and the multiple pillars electrically coupled to each other (via element 252); 
a capacitor dielectric (the dielectric material located in-between conductive materials 221-224) electrically separating the first conductive pillar structure (the pillars connected to terminals 212) from the multiple tiers of conductive material through which the first conductive pillar structure extends; 
a second conductive pillar structure (the pillars connected to terminals 214) forming a second node, the second conductive pillar structure including a first pillar 243, a second pillar (located to the left of element 243), and a third pillar (located to the right of element 243), each of the first, second, and third pillar extending vertically through a first tier of conductive material 223 of the multiple tiers of conductive material and a second tier of conductive material 224 of the multiple tiers of conductive material, 

wherein each of the first, second, and third pillars of the second conductive pillar structure (of the “–“ plane) is electrically separated from the multiple pillars of the first pillar structure (of the “+“ plane),
wherein a direction from the first pillar 243 of the second conductive pillar structure to the second pillar (located to the left of element 243) of the second conductive pillar structure is diagonal to a direction from a first pillar (the pillar connected to terminal 212) of the first conductive pillar structure to a second pillar the first conductive pillar structure (another pillar connected to terminal 212).

Li et al. do not explicitly state that a direction from the first pillar of the second conductive pillar structure to the second pillar of the second conductive pillar structure is perpendicular to a direction from a first pillar of the first conductive pillar structure to a second pillar the first conductive pillar structure.
Li et al. teach in figure 11 and related text that a direction from a first pillar 212 in the second conductive pillar structure (the structure being elements 212 and 252 in the “+” plane) to a second pillar 252 (since element 252 is part of the second conductive pillar structure of the “+” plane) of the second conductive pillar structure is perpendicular to a 
Lee et al. teach in figure 17 and related text that a direction from a first pillar 221 in the second conductive pillar structure of the “+” plane to a second pillar 225 of the second conductive pillar structure of the “+” plane is perpendicular to a direction from a first pillar 222 of the first conductive pillar structure of the “–“ plane to a second pillar 226 the first conductive pillar structure  of the “–“ plane.
Li et al. and Lee et al. are analogous art because they are directed to multilevel interconnect structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have a direction from the first pillar of the second conductive pillar structure to the second pillar of the second conductive pillar structure perpendicular to a direction from a first pillar of the first conductive pillar structure to a second pillar the first conductive pillar structure, as taught by Li et al. and Lee et al., in Li et al.’s device in order to better arrange the location of the “+” plane and the “–“ plane for further electrical connections.
Note that “Mere rearrangement of the location of parts is evidence of obviousness.  In re Japikse, 86 USPQ 70”.
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, .  

Response to Arguments
1.	Applicants argue that Li does not amended claim 12 which recites "a capacitor dielectric electrically separating the multiple pillars of the first conductive pillar structure from the multiple tiers of conductive material through which the first conductive pillar structure extends”, because “The Office Action also indicates that terminals 212 of Li (viewed as correspond to the multiple pillars of claim 12) are electrically coupled to each other via terminal 252 in FIG. 11 of Li. However, the undersigned cannot find in Li such a teaching or suggestion. In contrast, claim 12 recites "the multiple pillars electrically coupled to each other".”

1.	Terminals 212 of Li are connected to positive voltage.  Terminal 252 depicts that it is also connected to positive voltage. Therefore, the multiple pillars 212 are electrically coupled to each other via terminal 252.


2.	The rest of applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








O.N.								/ORI NADAV/
8/8/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800